EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher King on 4-1-2021.
The application has been amended as follows: 
Withdrawn claims 11-20 are reinstated. 

Claim 9 has been amended as follows:
In line 2, “pivot axis beneath the at least one integrated transaxle housing.” 
has been amended to: — pivot axis beneath the left side single housing and beneath the right side single housing.—

Claim 11 has been amended as follows:
In line 1, “(Withdrawn – Currently Amended)” has been amended to: — (Currently Amended)—
In line 16, “ride side single” has been amended to: — right side single —
In line 17, “ride side single” has been amended to: — right side single —
In lines 32-34, “a parking brake and blade drive engager that automatically engages the parking brake and automatically disengages the blade drive in response to absence of an operator upon the operator platform while the prime mover continues to operate.” 
has been amended to: — wherein the parking brake is automatically engaged and a blade drive engager automatically disengages the blade drive in response to absence of an operator upon the operator platform while the prime mover continues to operate. —

Claim 12 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—
In line 2, “directly beneath the left housing and directly beneath the right housing.” 
has been amended to: — directly beneath the left side single housing and directly beneath the right side single housing.—

Claim 13 has been amended as follows:
In line 1, “(Withdrawn – Currently Amended)” has been amended to: — (Currently Amended)—

Claim 14 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—

Claim 15 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—
In line 2, “directly beneath the left housing and directly beneath the right housing.” 
has been amended to: — directly beneath the left side single housing and directly beneath the right side single housing.—

Claim 16 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—

Claim 17 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—

Claim 18 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—

Claim 19 has been amended as follows:
In line 1, “(Withdrawn) The mower of claim 18, wherein a hole of the suspension” has been amended to: — (Original) The mower of claim 18, wherein a hole of a suspension —

Claim 20 has been amended as follows:
In line 1, “(Withdrawn)” has been amended to: — (Original)—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671